DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing the surface to a vapor of a metal-containing film-forming composition that contains a precursor having the formula: LxM(-N(R)-(CR'2)n-NR"2) wherein M is a Group12, Group13, Group 14, Group 15, Group IV or Group V element; x+1 is the oxidation state of the M; L is an anionic ligand; R, R" each are independently a C1-C10 linear, branched or cyclic alkyl, alkenyl, or trialkylsilyl group; R' is H or a C1-C1 linear, branched or cyclic alkyl, alkenyl or trialkylsilyl group; n =1 - 4; and c) preferentially or selectively depositing a film on one or more of, but less than all of, the plurality of materials on the surface in a vapor deposition process, wherein at least one of the materials on the surface is at least partially blocked by a blocking agent thereby reducing or preventing a deposition of the metal-containing film on said blocked material,” as recited in claim 1, “a precursor having the formula: LxM(-N(R)-(CR'2)n-NR"2) wherein M is a Group 12, Group 13, Group 14, Group 15, Group IV or Group V element; x+1 is the oxidation state of the M; L is an anionic ligand, independently selected from dialkylamine, aikoxy, alkylimine, bis(trialkylsilylamine), amidinate, betadiketonate, keto-imine, halide, or the like; R, R" each are independently a C1-C10 linear, branched or cyclic alkyl, 1-C10 linear, branched or cyclic alkyl, alkenyl or trialkylsilyl group; n =1-4,” as recited in claim 16, and “providing a surface having at least one dielectric material and at least one metal material exposed thereon simultaneously; b) exposing the surface to a vapor of (NMe2)2AI(-NEt-(CH2)2-NEt2); and c) exposing the surface to a co-reactant H2O, wherein the at least one dielectric material is at least partially blocked by a blocking agent dimethyldichlorosilane (DMDCS) from the deposition of the Al2O3 film through an ALD process,” as recited in claim 20 respectively.
Claims 2-15 and 17-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 4, 2021